RyaN, 0. J.
We see no ground for disturbing the judgment
There is no error in the leave given to the respondent to amend, so as to prosecute the suit by her next friend. Had she proceeded without leave, the judgment could not be reversed on that ground. Hafern v. Davis, 10 Wis., 501; Wheeler v. Smith, 18 id., 651.
The exception to the charge of the court below is general, and therefore can raise no question here. Heath v. Heath, 31 Wis., 223. But we have looked into the charge, and see no misdirection or ground for complaint in it.
The're certainly was abundant evidence to support the verdict, and the facts were fairly submitted to the jury. There does not appear to have been an abuse of discretion in refusing a new trial, and we cannot disturb the order. Jones v. Evans, 28 Wis., 168.
These appear to be the only exceptions in the record. The judgment of the court below must therefore be affirmed.
By the Court. — Judgment affirmed.